Sommets N° de repères
1 406.764
2 406-766
3 408-766
4 408-770
5 410-770
6 410-774
7 412-774
8 412-778
9 414-778
10 414-780
il 416-780
12 416-784
5 418-784
14 418-786
15 420-786
16 420.788
17 422-788
18 422-790
19 424-790
20 424-792
21 428-792
2 428-794
23 422-794
24 422-802
25 424-802
26 424-810
27 422-810
28 422-818
29 416-818
30 416-816
31 414-816
32 414-814
33 410-814
34 410-808
35 394-808
36 394-798
37 388-798
38 388-796
3 380-796
40 380-788
41 378-788
42 378-786
43 376-786
4 376-184
-45 374.784
46 374-780
47 376-780
48 376-778
49 378-T78
50 378-776
51 380-776
52 380-774
53 382-774
54 382-768
55 384-768
56 384.766
57 386-766
58 386-764
59 406-764

Tunis le, 14 décembre 1993
Le Ministre de l'économie nationale
Sadok Rabah
Vu
Le Premier Ministre
Hamed Karoui

Arrêté du ministre de l'économie nationale du 14
décembre 1993, portant extension de la superficie du
permis de recherche de substances minérales du 2ème
groupe dit permis " Kebili

Le ministre de l'économie nationale,
Vu le décret du ler janvier 1953 sur les mines,

Vu le décret du 13 décembre 1948, instituant des dispositions
spéciales pour faciliter le recherche et l'exploitation des
substances minérales du 2ème groupe, ensemble les textes qui
Y'ont modifié ou complété,

Vu la loi n° 85-93 du 22 novembre 1985, portant ratification

-du décret-loi n° 85-9 du 14 septembre 1985, instituant des

dispositions spéciales concernant la recherche et l'exploitation des
hydraucarbures liquides et gazeux,

Vu la loi n° 87-9 du 6 mars 1987, portant modification du
décret-loi susvisé,

Vu la loi n° 90-56 du 18 juin 1990, portant encouragement à
la recherche et à la production des hydrocarbures liquides et
gazeux,

Vu la loi n° 92-49 du 18 mai 1992, portant approbation de la
convention, du cahier des charges et leurs annexes signés.à Tunis
le 25 septembre 1991 entre l'Etat Tunisien d'une part, l'entreprise
Tunisienne d'Activités Pétrolières (ETAP) et la société nationale
hongroise du pétrole et du gaz * OKGT ” d'autre part,

Vu le décret n° 86-200 du 7 février 1986, portant
composition et fonctionnement du comité consultatif des
hydrocarbures,

Vu l'arrêté du 26 novembre 1991, portant institution du
permis de recherche de substances minérales du 2ème groupe dit
permis "Kébili”,

Vu la lettre du 9 septembre 1993 par laquelle la société
nationale hongroise du pétrole et du gaz "OKGT” à notifié le
changement de sa dénomination en “Mol Hungarian Oil et Gas
co",

Vu la demande déposée le 9 septembre 1993, à la direction
générale des mines, demande par laquelle l'Entreprise Tunisienne
d'Activités Pétrolières et la Sociat Mol Hungarian Oil et Gas co,
sollicitent une extension de 408 kilomètres carrés de la superficie
du permis “Kébili”,

Vu l'avis favorable émis par le comité consultatif des
hydraucarbures lors de sa réunion du 21 septembre 1993,

Vu le rapport du directeur général de l'énergie.

Arrête :

Article premier - Est accordée une extension de la superficie
du permis de recherche de substances minérales du second

groupe dit permis "Kébili” de 102 périmètres élémentaires soit
408 kilomètres carrés.

Suite à cette extension, la surface totale dudit permis sera
5180 kilomètres carrés soit 1295 périmètres élémentaires.

Le permis ainsi étendu est délimité conformément aux
dispositions de l'article 37 du décret susvisé du ler janvier 1953,
par les numéros de repères et les sommets figurant dans le
tableau ci après :

N° 98 Journal Officiel de la République Tunisienne - 24 Décembre 1993 2157
N° de repères

1 -276-492
2 276-444
3 234-444
4 234-430
5 204-430
6 204-422
7 182-422
8 182-412
9 196-412
10 196-408
1 192-408
12 192-406
13 180-406
14 180-396
15 168-396
16 168-390
17 160-390
18 160-406
19 164-406
20 164-440
21 174-440
22 174-460
23 204-460
4 204-476
25 244-476
26 244-492
277 276-492

Art. 2. - Ce permis demeure régi par la convention et ses
annexes telles que ratifiées par la loi n° 92-49 du 18 mai 1992,
ainsi que par le décret susvisé du ler janvier 1953 et par les lois
n° 85-93-du 23 novembre 1985, n° 87.9 du 6 mars 1987 et n°
90-56 du 18 juin 1990 susvisées.

Tunis le, 14 décembre 1993
Le Ministre de l'économie nationale
Sadok Rabah
Vu
Le Premier Ministre
Hamed Karoui

MINISTERE DU PLAN

ET DU DEVELOPPEMENT REGIONAL

Arrêté du ministre du plan et du développement réglonal
du 14 décembre 1993, portant augmentation des
prévisions des crédits d'engagement et de paiement
couverts par des emprunts extérieurs affectés -aux
projets de développement pour la gestion 1993.

Le ministre du plan et du développement régional,

Vu la loi n° 67-53 du 8 décembre 1967, portant loi organique
du budget telle que modifiée par les textes subséquents et
notamment la loi organique n° 89-112 du 26 décembre 1989,

Vu la loi n° 92-122 du 29 décembre 1992, portant loi de
finances pour la gestion 1993 et notamment son article 17 et le
tableau "T bis",

Attendu que les prévisions des crédits d'engagement et de
paiement couverts par les emprunts extérieurs affectés aux projets
de développement ont été fixées par la loi n° 92-122 susvisée
comme suit :

- Crédits d'engagement

- Crédits de paiement

88.000.000 dinars
175.000.000 dinars

Attendu que les prévisions des crédits d'engagement et de
paiement affectés aux-projets de développement ont un caractère
évaluatif aux termes de l'article 16 alinéa 2 de la loi organique du
budget.

Arrête :

Article unique. - Les montants des crédits d'engagement et de
paiement couverts par les emprunts extérieurs affectés à des projets
de développement et afférents aux dépenses en capital du budget de
l'Etat sont portés pour la gestion 1993 à :

- Crédits d'engagement : de 288.000.000 D à 288.226.000 D
soit une augmentation de 226.000 D.

- Crédits de paiement : de 175.000.000 D à 184.723.000 D soit
une augmentation de 9.723.000 D.

Ces augmentations sont réparties de la manière suivante :

en-Dinars

N°des Désignation des chapitres Crédits Crédits
chap. d'engagement de paiement
VI ministère de l'intérieur 2.330.000
xv ministère de l'équipement

et de l'habitat 7.143.000
XVI ministère du transport 156.000 250.000
XXI ministère de la culture 70.000

Total 226.000 9.723.000

Tunis le, 14 décembre 1993

Le Ministre du Plan et du Développement Régional
Sadok Rabah
Vu

Le Premier Ministre
Hamed Karoui

MINISTERE DES DOMAINES DE L'ETAT

ET DES AFFAIRES FONCIERES

Décret n° 93-2448 du 13 décembre 1993, portant
exproprlation pour cause d'utilité publique de parcelles
de terrain sises aux délégations de Hammamet et
Bouficha des gouvernorats de Nabeul et Sousse et
nécessaires à la réalisation de projets à caractère
militaire.

Le Président de la République,

Sur proposition du ministre des domaines de l'Etat et des
affaires foncières,

Vu la loi n° 76-85 du 11 août 1976 portant -refonte de la
législation relative à l'expropriation pour cause d'utilité publique,

Vu l'avis du ministre d'Etat, ministre de l'intérieur et du
ministre de la défense nationale,

Décrète :

Article premier. - Sont -expropriées pour cause d'utilité
publique au profit de l'Etat et incorporées au domaine privé de
l'Etat pour être mises à la disposition du ministère de la défense
nationale des parcelles de terre sises aux délégations de
Hammamet et Bouficha des gouvernorats de Nabeul et Sousse et
nécessaires à la réalisation de projets à caractère militaire,
entourées d'un liseré rouge sur les plans annexés au présent
décret et indiquées au tableau ci-après :

2158 Journal Officiel de la République Tunisienne - 24 Décembre 1993 N°98
